  Case 18-70705              Doc 21         Filed 11/20/18 Entered 11/20/18 10:12:53                   Desc Main
                                              Document     Page 1 of 2
                                   UNITED STATES BANKRUPTCY COURT
                                      MIDDLE DISTRICT OF GEORGIA
In Re:                                                        Chapter 13
Ronald Arthur Cornelius, Jr.
Kristi Michelle Cornelius                                     Case No: 18-70705-JTL
27 Glynn Brook Drive
Valdosta, GA 31602
                                                     Withdrawal

Now comes the standing Chapter 13 Trustee and withdraws her objection filed on October 18, 2018 to
claim # 13 by United Consumer Financial Services.


This 20 day of November 2018.



                                                                       /s/ Jon DeLoach
                                                                       Jon DeLoach GA Bar No. 217220 for
                                                                       CHAPTER 13 TRUSTEE
 P.O. Box 1907
 Columbus, GA 31902
 Phone (706) 327-4151
 ecf@ch13trustee.com
                                               CERTIFICATE OF SERVICE

I HEREBY CERTIFY that I have served a true and correct copy of the within and foregoing document (1) via
electronic notice to parties who are ECF Filers and Consenting Users, (2) via electronic notice to ECF Filers and
Consenting Users who represent parties, or (3) depositing it in the United States mail with first class postage
attached thereto to all other interested parties not served by electronic means at their addresses shown below.

             Ronald Arthur Cornelius, Jr.                                  Hall & Mullis, Pc
             Kristi Michelle Cornelius
             27 Glynn Brook Drive                                          (Counsel for Debtor)
             Valdosta,GA 31602


             (Debtor)
United Consumer Financial Services
Bass And Associates, P. C.
3936 E. Ft. Lowell, Ste 200
Tucson, AZ 85712

(Creditor)




This 20 day of November 2018.
  Case 18-70705         Doc 21    Filed 11/20/18 Entered 11/20/18 10:12:53      Desc Main
                                    Document     Page 2 of 2
                               UNITED STATES BANKRUPTCY COURT
                                  MIDDLE DISTRICT OF GEORGIA
In Re:                                           Chapter 13
Ronald Arthur Cornelius, Jr.
Kristi Michelle Cornelius                        Case No: 18-70705-JTL
27 Glynn Brook Drive
Valdosta, GA 31602
                                                        /s/ Jon DeLoach
                                                        Jon DeLoach GA Bar No. 217220 for
                                                        CHAPTER 13 TRUSTEE
P.O. Box 1907
Columbus, GA 31902
Phone (706) 327-4151
ecf@ch13trustee.com
